Title: Thomas Jefferson’s Account with Jonathan & Isaac Shoemaker, 15 January 1811
From: Jefferson, Thomas,Shoemaker, Jonathan
To: Shoemaker, Jonathan & Isaac


          
          
            
              1807.
              Oct.
              
            8.
              paid Isaac Shoemaker 67. D 56 c balance of a settlement by arbitration to Aug. 25. 1807.
         
              
            
         
              
            
         
              
            
         
              
            
         
            
            
              
              
              
            
         
              Jonathan and Isaac Shoemaker in account with Th: Jefferson
         
              Dr
         
              Cr.
            
            
              1807.
              Oct.
              
            5.
              
            
		 By 53. days suspension of rent, on the breaking of the milldam, from
         
              
              
            
         
              
            
            
              
              
              
              
            Aug. 13. to this day when grinding recommences.
              
              
            
         
              108.
              90
            
            
              
              
              22.
              To a moiety for 13. hands @ 4/ & a waggon @ 21/ three days repairing breach in bank of the canal. (36.50)
              18.
              25
              
            
            
              1808.
              Feb.
              
            1.
              To a moiety for 13. hands 6. days, & a waggon 5. days repairing do
         
              34.
              75
              
            
            
              
              May
              
            6.
         
              
            
            
		 By amt of his 
            their
             acct from Sep. 1. 07. to this day [deducting flour delivered to Stuart 5.50 D and a cart 20. D viz. 163. − 25.50]
         
              
              
            
         
              137.
              50
            
            
              
              
              
            8.
              To nail account from Mar. 17. to this date £4–14–7.
              15.
              76
              
            
            
              
              
              11.
              To a year’s rent due this day
              750.
              
            
         
              
            
            
              
              
              
              
            Balance in favor of Th:J.
         
              
            
         
              
            
         
              572.
              36
            
            
              
            
         
              
            
         
              
            
         
              
            
         
              818.
              76
              818.
              76
            
            
              
              
              
              To balance
              572.
              36
              
            
            
              
              Sep.
              
            6.–10.
              To a moiety of 15. hands 4½ days cleaning canal
              22.
              50
              
            
            
              
              
              18.
              
            
		 By 84. days suspension of rent from June 26. when the water first failed by breach of the dam Mar. 22. to this day when grinding begins. @ 1000. D
            
         
              
              
            
         
              230.
              
            
            
              1809.
              May
              11.
              To a year’s rent due this day
              1000.
              
            
         
              
            
            
              
              
              
              
            Balance in favor of Th:J.
         
              
            
         
              
            
         
              1364.
              86
            
            
              
            
         
              
            
         
              
            
         
              
            
         
              1594.
              86
              1594.
              86
            
            
              
              
              
              To balance
              1364.
              86
              
            
            
              
              Aug.
              
            6.
              By cash
              
              
            
         
              490.
              
            
            
              
              
              11.
              To a quarter’s rent due this day at 1250.D.
              312.
              50
              
            
            
              
              
              20.
              By cash 300.D. 25. bush. wheat @ 6/9 = 28.12½ a sack salt 6.D.
              
              
            
         
              334.
              12½
            
            
              
              
              22
              To moiety 10. hands 62. days tightening dam 41.33 & 2 days hauling shavgs 7.D
              24.
              16½
              
            
            
            
              
              Nov.
              11.
              To a quarter’s rent due this day
              312.
              50
              
            
            
              
              
              
              
            Balance in favor of Th:J.
         
              
            
         
              
            
         
              1189.
              90
            
            
              
            
         
              
            
         
              
            
         
              
            
         
              2014.
              02½
              2014.
              02½
            
            
              
              
              
              To balance
              1189.
              90
              
            
            
              
              Nov.
              25.
              By cash
              
              
            
         
              70.
              
            
            
              
              Dec.
              15.
              
            
 By order in favor of Salmons
            
         
              
              
            
         
              25.
              
            
            
              
              
              21.
              
            By cash 100. D. By 12. flour barrels 5.D.
              
              
            
         
              105.
              
            
            
              
              
              25.
              By cash
              
              
            
         
              50.
              
            
            
              1810.
              Jan.
              
            1.
              By cash
              
              
            
         
              50.
              
            
            
              
              Feb.
              
            1.
              By cost of store house paid by them
         
              
              
            
         
              371.
              29
            
            
              
              
              11.
              To a quarter’s rent for mill, and .90 additional for storehouse
         
              313.
              40
              
            
            
              
              
              
              
            Balance due Th:J.
         
              
            
         
              
            
         
              832.
              01
            
            
              
            
         
              
            
         
              
            
         
              
            
         
              1503.
              30
              1503.
              30
         
            
            
              
              
              
              To balance brought forward
              832.
              01
              
            
            
              1810.
              Mar.
              
            4.
              By cash
              
              
            
         
              70.
              
            
            
              
              
              15.
              By do
         
              
              
            
         
              200.
              
            
            
              
              
              25.
              By do
         
              
              
            
         
              31.
              
            
            
              
              Apr.
              21.
              
 By articles furnished from Jan. 1. to Apr. 21. as pr acct to wit
               
                  
                     
                  
                  flour.1.barrel
			               
                  7.
                  80
                  shipstuff 21. barrels
                  
                  7.
                  92½
                  =
                  15.
                  72½
                  
               
               
                  
                  midlings 500.℔
                  
                  10.
                  
                  bran 104. bar.
                  17.
                  33
                  =
                  27.
                  33
                  
               
               
                  
                  
                     butter11.℔
                     
                  
                  2.
                  2.32½
                  
                  
                     
                     
 tallow 11.℔
                     
                  
                  2.
                  20
                  =
                  4.
                  52½
                  
               
               
                  
                  
                     
                     
 candles 8.℔
                     
                  
                  
                  
                  
                  
                  
                  
                  2.
                  
                     40
                  
               
            
			      
              
              
            
         
              49.
              98
            
            
              
              May.
              11.
              To a quarter’s rent of mill and storehouse due this day
              320.
              
            
         
              
            
            
              
              
              
              
            Balance in favor of Th:J.
         
              
            
         
              
            
         
              801.
              03
            
            
              
            
         
              
            
         
              
            
         
              
            
         
              1152.
              01
              1152.
              01
            
            
              
              
              
              To balance
              801.
              03
              
            
            
              
              June
              
            6.
              By cash inclosed by mail
         
              
              
            
         
              120.
              
            
            
              
              Aug.
              11.
              To a quarter’s rent due this day
              320.
              
            
         
              
            
            
              
              
              
              
            Balance in favor of Th:J.
         
              
            
         
              
            
         
              1001.
              03
            
            
              
            
         
              
            
         
              
            
         
              
            
         
              1121.
              03
              1121.
              03
            
            
              
              
              
              To balance
              1001.
              03
              
            
            
              
              Oct.
              
            1.
              By cash
              
              
            
         
              350.
              
            
            
              
              Nov.
              11.
              To a quarter’s rent due this day
              320.
              
            
         
              
            
            
              
              
              24.
              
            
 By Salmon’s order on me in your favor £4–9
         
              
              
            
         
              14.
              84
            
            
              
              
              
              By my order on you in favor of Salmons
            
         
              
              
            
         
              20.
              
            
         
            
            
              
              
              26.
              By cash
              
              
            
         
              200.
              
            
            
              
              
              28.
              
            
            
 By acct rendered for flour, midlings, shipstuff, bran, meat, salt, & work
            
            
            
         
              
              
            
         
              
            
            
            
              
              
              
              
            on the toll mill from 1810. Sep. 10. to this date
              
              
            
         
              337.
              61
            
            
              
              
              
              By cart borrowed20.
              
              
            
         
              
            
            
              
              
              
              
            
 By nails charged above 15.76
            
         
              
              
            
         
              35.
              76
            
            
              
              
              
              To interest on the several balances to Dec. 28. 10
         
              92.
              
            
         
              
            
            
              
              
              
              
            Balance due Th: Jefferson
         
              
            
         
              
            
         
              490.
              58
            
            
              
              
              
              
            
         
              1413.
              03
              1413.
              03
            
            
              
              
              
              
            
         
              
              
            
         
              
            
            
              
              
            Jan.
              15.
              1811.
              
              
            
         
              
            
            
              
              
              
              
            
               The above account is a settlement of all accounts between the subscribers to the 28th of Dec. 1810. and the balance of four hundred and ninety D. 58 cents is agreed to be due to Th: Jefferson
               
               
               Errors excepted
            
         
              
              
            
         
              
            
            
              
              
              
              
            
               Th: Jefferson
             
         
              
              
            
         
              
            
            
              
              
              
              
            
               Jonathan Shoemaker
            
         
              
              
              
            
          
          
        